
	
		I
		112th CONGRESS
		2d Session
		H. R. 6108
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the pay of Members of Congress who miss votes
		  because of campaigning for election to another office.
	
	
		1.Reduction in pay of members
			 who miss votes because of campaigning for election to other office
			(a)Reduction in
			 paySection 601(a) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended—
				(1)in paragraph (1),
			 in the matter following subparagraph (C), by striking paragraph
			 (2) and inserting paragraphs (2) and (3); and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Reduction in pay
				of members missing votes because of campaigning for election to other
				office
							(A)Members of the
				House
								(i)ReductionIf during a Congress a Member of the House
				of Representatives (including a Delegate or Resident Commissioner to the
				Congress) is a candidate for election to any office other than the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress, the
				rate of pay otherwise applicable to the Member for any month during that
				Congress shall be reduced by the Member’s missed vote percentage for the most
				recent month prior to that month.
								(ii)Missed vote
				percentage definedIn this
				paragraph, the missed vote percentage of a Member of the House
				of Representatives described in clause (i) with respect to any month is equal
				to the percentage of votes taken in the House of Representatives during that
				month (including votes taken in the Committee of the Whole House on the State
				of the Union) for which the Member did not cast a vote because the Member was
				absent from the House on the day the vote was taken, unless on such day the
				Member did not engage in any campaign-related activity for the election
				described in clause (i).
								(iii)Duties of
				clerkThe Clerk of the House of Representatives shall—
									(I)consult with the
				Federal Election Commission on an ongoing basis to determine which Members (if
				any) are candidates for election to any office other than the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress;
				and
									(II)provide the Chief
				Administrative Officer of the House of Representatives with such information as
				the Chief Administrative Officer may require in order to carry out this
				subparagraph.
									(B)Senators
								(i)ReductionIf during a Congress a Senator is a
				candidate for election to any office other than the office of Senator, the rate
				of pay otherwise applicable to the Senator for any month during that Congress
				shall be reduced by the Senator’s missed vote percentage for the most recent
				month prior to that month.
								(ii)Missed vote
				percentage definedIn this
				paragraph, the missed vote percentage of a Senator described in
				clause (i) with respect to any month is equal to the percentage of votes taken
				in the Senate during that month for which the Senator did not cast a vote
				because the Senator was absent from the Senate on the day the vote was taken,
				unless on such day the Senator did not engage in any campaign-related activity
				for the election described in clause (i).
								(iii)Duties of
				secretaryThe Secretary of
				the Senate shall consult with the Federal Election Commission on an ongoing
				basis to determine which Senators (if any) are candidates for election to any
				office other than the office of Senator.
								(C)Transfer of
				funds to reduce the public debtFor each fiscal year, the Secretary of the
				Treasury shall transfer from the general fund of the Treasury to the account
				established by section 3113(d) of title 31, United States Code, an amount equal
				to the difference between the aggregate amount expended for the pay of Members
				of Congress for the fiscal year and the aggregate amount that would have been
				expended for the pay of Members of Congress for the fiscal year but for the
				operation of this
				paragraph.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect
			 January 1, 2013.
			
